DETAILED ACTION
In response to communications filed 01/05/2021.
Claims 13, 15-25, 38, 40-50, 63, 65-75, and 77 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2021 has been entered.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/01/0200 and 01/05/2021 have been considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in a telephone interview with Ty Coleman (Reg. No. 76,521) on July 28th 2021.

The application has been amended as follows:

IN THE CLAIMS:

Rewrite claims 13, 16, 38, 41, 63, 66 and 77 as the following:

--13.	(Currently Amended) A method for wireless communication in a system that supports in-band narrowband transmissions in a narrowband region of a system bandwidth, comprising:
determining to monitor for narrowband synchronization information for device discovery on anchor resources comprising one or more resource blocks (RBs) located at a predefined resource location within a wideband bandwidth, the predefined resource location based at least in part on a predefined RB mapping;
identifying the anchor resources and the predefined resource location for the in-band narrowband transmissions, the anchor resources comprising information indicating second resources for narrowband transmissions, wherein the predefined resource location comprises an RB located at an offset from a center frequency of the wideband bandwidth, the RB reserved for transmission of synchronization signals;

receiving, via the anchor resources and based at least in part on monitoring the anchor resources, system information and at least a portion of a synchronization signal comprising the narrowband synchronization information.--

--16.	(Currently Amended) The method of claim 13, 

--38.	(Currently Amended) An apparatus for wireless communication in a system that supports in-band narrowband transmissions in a narrowband region of a system bandwidth, comprising:
means for determining to monitor for narrowband synchronization information for device discovery on anchor resources comprising one or more resource blocks (RBs) located at a predefined resource location within a wideband bandwidth, the predefined resource location based at least in part on a predefined RB mapping;
means for identifying the anchor resources and the predefined resource location for the in-band narrowband transmissions, the anchor resources comprising information indicating second resources for narrowband transmissions, wherein the predefined resource location comprises an RB located at an offset from a center 
means for monitoring the anchor resources for the narrowband synchronization information based at least in part on identifying the anchor resources; and
means for receiving, via the anchor resources and based at least in part on monitoring the anchor resources, system information and at least a portion of a synchronization signal comprising the narrowband synchronization information.--

--41.	(Currently Amended) The apparatus of claim 38,

--63.	(Currently Amended) An apparatus for wireless communication in a system that supports in-band narrowband transmissions in a narrowband region of a system bandwidth, comprising:
a processor;
memory in electronic communication with the processor; and
instructions stored in the memory and operable, when executed by the processor, to cause the apparatus to:
determine to monitor for narrowband synchronization information for device discovery on anchor resources comprising one or more resource 
identify the anchor resources and the predefined resource location for the in-band narrowband transmissions, the anchor resources comprising information indicating second resources for narrowband transmissions, wherein the predefined resource location comprises an RB located at an offset from a center frequency of the wideband bandwidth, the RB reserved for transmission of synchronization signals;
monitor the anchor resources for the narrowband synchronization information based at least in part on identifying the anchor resources; and
receive, via the anchor resources and based at least in part on monitoring the anchor resources, system information and at least a portion of a synchronization signal comprising the narrowband synchronization information.--

--66.	(Currently Amended) The apparatus of claim 63, 

--77.	(Currently Amended) A non-transitory computer readable medium storing code for wireless communication in a system that supports in-band narrowband 
determine to monitor for narrowband synchronization information for device discovery on anchor resources comprising one or more resource blocks (RBs) located at a predefined resource location within a wideband bandwidth, the predefined resource location based at least in part on a predefined RB mapping;
identify the anchor resources and the predefined resource location for the in-band narrowband transmissions, the anchor resources comprising information indicating second resources for narrowband transmissions, wherein the predefined resource location comprises an RB located at an offset from a center frequency of the wideband bandwidth, the RB reserved for transmission of synchronization signals;
monitor the anchor resources for the narrowband synchronization information based at least in part on identifying the anchor resources; and
receive, via the anchor resources and based at least in part on monitoring the anchor resources, system information and at least a portion of a synchronization signal comprising the narrowband synchronization information.--

Cancel claims 1, 3-12, 26, 28-37, 51, 53-62, and 76.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The present invention teaches a method and corresponding apparatus for wireless communication in a system that supports in-band narrowband transmissions in 
Furthermore, Examiner had performed an updated search and the additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious the claimed invention as a whole disclosed in independent claims 1, 38, 63 and 77 with proper motivation at or before the time it was effectively filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAJEEB ANSARI whose telephone number is (571)270-5446.  The examiner can normally be reached on Monday-Friday 10am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NAJEEB ANSARI/            Examiner, Art Unit 2468                                                                                                                                                                                            
/ASAD M NAWAZ/           Supervisory Patent Examiner, Art Unit 2468